Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 30 Aug 2022.
Claims 5, 6, 9, and 14 were cancelled.
Claims 1, 7-8, and 10-13 were amended. Claim 16 was newly presented.
Claims 1-4, 7-8, 10-13, and 15-16 are currently pending and have been examined.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicant’s claim amendments recite, in relevant part, the following: 
receiving user identification information comprising sensor data automatically captured by one or more sensors at the transportation station that includes a representation of a user;
analyzing the sensor data to determine a feature vector;
comparing the feature vector to a plurality of stored feature vectors;
determining a stored feature vector from the plurality of stored feature vectors that matches the feature vector to at least a threshold deviation, the stored feature vector associated with a registered user

Applicant’s amended claim 1, emphasis original. The same amendments were made to independent claim 13. 
This language is supported in paragraph [0050] of Applicant’s originally filed specification, which has an earliest effective filing date of 03/19/2018. A search for the amended language resulted in a finding that this language is also disclosed nearly verbatim in col. 6, l. 54 – col. 7, l. 3 of U.S. Patent No. 10929829, filed 5/4/2017 and published 2/23/2021. A comparison of the language in paragraph [0050] and col. 6, l. 54 – col. 7, l. 3 shows that the substance of the disclosures is nearly identical, but for minor or non-substantive changes. 
Patent 10929829
Application 16979949
For example, a computer vision technique, such as facial recognition, can be applied to the image data from which the gait signature was derived, to determine an identifier, such as a facial recognition identifier known as a faceprint (i.e., a combination of various machine detected facial landmarks). The user activity tracker may use similar computer vision techniques to obtain a matching identifier, such as the faceprint, and thereby associate the detected user action with the user account. In an embodiment, using computer vision techniques to determine an identifier may include analyzing the image data to determine a feature vector associated with the user, comparing the feature vector to a plurality of stored feature vectors, and determining a stored feature vector from the plurality of stored feature vectors that matches the feature vector to at least a threshold deviation, the stored feature vector associated with the identifier.
For example, a computer vision technique, such as facial recognition, can be applied to the image data to determine an identifier, such as a facial recognition identifier known as a faceprint (i.e., a combination of various-machine detected facial landmarks). The systems and methods herein may similarly employ computer vision techniques to obtain a matching identifier, such as the faceprint, and thereby associate the detected user with the user account. In an embodiment, using computer vision techniques to determine an identifier may include analyzing the image data to determine a feature vector associated with the user, comparing the feature vector to a plurality of stored feature vectors, and determining, from the plurality of stored feature vectors, a stored feature vector that matches the feature vector to at least a threshold deviation.


The patent and the application do not share a common inventor or assignee. The patent was filed prior to the earliest effective filing date of the application, but it was not published until after the earliest effective filing date of the application. Additional searching did not find this language in other patent or non-patent literature, though other prior art regarding vectors for biometric matching exists. Therefore, the examiner has determined it is reasonably necessary to the examination of this application for Applicant to provide statements regarding the origin of the amendments to the independent claims.
Applicant is also required to provide a copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application, and a copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
Applicant’s amendments have obviated the rejection under 35 U.S.C. 112(b). The rejection is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s amendments have resulted in a practical application of the abstract idea. The independent claims recite the abstract idea of identifying a user and the user’s location, and facilitating a vehicle rental based on those identifications. The claims recite capturing an image of the user and identifying the user based on feature vectors, which is an image recognition technique. A human operator would be able to see a user’s face, and, if familiar with the user, perhaps identify the user sufficiently to retrieve the user’s account. However, this human analog would rely on the operator knowing the user and being able to identify them on sight. Here, because the feature vectors are captured and stored, and because they are determined to be within a threshold deviation of a stored feature vector for identification of the user, the claims recite significantly more than the abstract idea of identifying the user. The integration of the feature vector function results in a system that does more than merely automate a manual process, and it would enable better identification of customers unfamiliar to operators or the elimination of human operators altogether. Therefore, for at least these reasons, Applicant’s amended claims result in a practical application of the abstract idea. The rejection under 35 U.S.C. 101 is withdrawn. 
Regarding the rejections under 35 U.S.C. 102/103
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150348179 to Kamisawa in view of U.S. Patent No. 10929829 to Hazelwood et. al. (“Hazelwood”) and in view of U.S. Patent No. 10482226 to Konrardy et. al. (“Konrardy”).
Claim 1
Kamisawa discloses the following elements:
A computer-implemented method, comprising: ([0186] vehicle rental method is realized by executing the program on a computer)
receiving location coordinates associated with a geographic location of a computing device; ([0070] system receives location coordinates of a mobile terminal based on GPS signal from a satellite)
determining that the geographic location is within a  ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state; [0126] system selects a store close to where the customer is present; [0151] system searches for a store close to the current position of the user terminal)
receiving user identification information comprising sensor data automatically captured by one or more sensors at the transportation station that includes a representation of a user; ([0068] mobile terminals transmit customer identification information to the system; [0083] system receives user identification information from the mobile terminals; [0082], [0089], [0091] store terminal and readers include a camera that images a license of a new customer – a driver license is a representation of a user; [0296] a user may be identified based on the ID captured at rental)


 ([0121] member registration unit receives member registration information from a customer and accumulated in the customer database; [0069] customer registers as a member and receives a customer ID; [0083] system receives user identification information from the mobile terminals; [0161] reservation receiving unit receives rental request information; [0215] reservation management data receives customer ID and vehicle ID and registers a vehicle rental)
authorizing access to the user account; ([0145]-[0146] customer is authenticated based on received customer ID; see paragraph [0118] for details of authentication process)
and triggering a transport mode reservation event in the user account. ([0074] system receives a manipulation signal to start a reservation for a vehicle)
Kamisawa discloses that a user may be identified by an ID that was captured at rental as above. Kamisawa also discloses that image recognition may be used for other purposes throughout the specification, as in at least [0203]. Kamisawa does not explicitly disclose determination of a user account based on feature vectoring. However, Hazelwood discloses “analyzing the image data to determine a feature vector associated with the user, comparing the feature vector to a plurality of stored feature vectors, and determining a stored feature vector from the plurality of stored feature vectors that matches the feature vector to at least a threshold deviation,” wherein the stored feature vector is associated with an identifier by which a detected user is associated with a user account in col. 6, l. 60 – col. 7, l. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the image-based identification of a customer of Kamisawa the feature vector account identification as taught by Hazelwood in order to relieve the friction of a checkout process and “other unsatisfactory experiences by making the association of a physical customer with the correct user account more seamless and robust.” Hazelwood, col. 3, ll. 43-62. 
Kamisawa discloses that the system searches for an selects a vehicle rental store close to the current position of the vehicle as set forth above. Kamisawa does not explicitly disclose that the system searches for a store within a threshold distance. However, Konrardy discloses a vehicle sharing system in which the system searches for a vehicle for sharing within a threshold distance of a user’s mobile device as in at least col. 17, ll. 47-56. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the threshold distance determination of Konrardy for the closest store searching as disclosed by Kamisawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. It would have taken no inventive effort to understand that a determination of a “closest” store might be instead of or in addition to a threshold distance determination. 
Claim 2
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 1, above. Kamisawa also discloses:
wherein the transport mode reservation event comprises at least one of: finalizing a transportation reservation, debiting the user account an amount associated with the transportation reservation event, or providing a notification to confirm a transport reservation or otherwise corresponding to the transport mode reservation event. ([0131] system confirms a reservation; system can send a confirmation mail;  [0156] system creates a vehicle rental in the system; [0167] system confirms the reservation to the vehicle rental server; [0125] system can send reservation notifications to the user terminal; [0159] system can notify the user that no vehicle is available for rental; [0260] notification regarding available return store is sent to the user terminal)
Claim 3
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 2, above. Kamisawa also discloses:
wherein the notification is a prompt concerning at least one transportation reservation opportunity. ([0130] if no vehicle is found in a first area, the system can send a request to change the rental store to the customer terminal; [0164]-[0165] system can transmit a message requesting a change of return site to the user and receive a user response; [0154] system displays information about a vehicle that can be rented on the user’s terminal; user selects a certain vehicle through the input interface to make the reservation – this discloses a prompt concerning a reservation opportunity)
Claim 4
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 1, above. Kamisawa also discloses:
wherein the location coordinates are Global Positioning System (GPS) navigation system data. ([0070] system receives location coordinates of a mobile terminal based on GPS signal from a satellite)
Claim 7
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 1, above. Kamisawa also discloses:
wherein the transport station is a . ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state)
Neither Kamisawa nor Hazelwood explicitly disclose that the vehicle is a bicycle. However, Konrardy also discloses that the system disclosed can be applied to shared bicycles in col. 17, l. 59 – col. 18, l. 3. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the shared bicycle of Konrardy for the road vehicle rental as disclosed by Kamisawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. It would have taken no inventive effort to apply the system used for renting motor vehicles to a bicycle rental system.
Claim 8
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 1, above. Kamisawa also discloses:
wherein the transport mode reservation event comprises at least one of: finalizing a transportation reservation, debiting the user account an amount associated with the transport mode reservation event, or providing a notification to confirm a transport reservation or otherwise corresponding to the transport mode reservation event. ([0131] system confirms a reservation; system can send a confirmation mail;  [0156] system creates a vehicle rental in the system; [0167] system confirms the reservation to the vehicle rental server; [0125] system can send reservation notifications to the user terminal; [0159] system can notify the user that no vehicle is available for rental; [0260] notification regarding available return store is sent to the user terminal)
Claim 10
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 1, above. Kamisawa also discloses 
wherein the one or more sensors comprise (i) one or more cameras capable of capturing image data, (ii) one or more motion sensing devices capable of capturing movement data, or (iii) a combination thereof. ([0082], [0089], [0091] store terminal and readers include a camera that images a license of a new customer)
Claim 11
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 1, above. Kamisawa also discloses:
wherein the device is at least one of: a vehicle, a mobile device, an internet-connected device, or a cellular network-connected device. ([0056] mobile terminals communicate with system via wireless systems; may be mobile phones, smart phones, cell phones)
Claim 12
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 1, above. Kamisawa also discloses:
. ([0484] system may make a recommendation for a return reservation store)
Hazelwood also discloses that rules for determining user actions “on the fly” may be created and refined through machine learning in col. 9, ll. 35-39. To the extent that neither Kamisawa nor Hazelwood explicitly disclose using a trained model to generate the recommendation, Konrardy discloses that the system may make recommendations to users and drivers as in col. 16, ll. 25-64, col. 22, l. 67 – col. 23, l. 9, and that the recommendations may be based on machine learning functions including trained models as in col. 49, l. 49 – col. 50, l. 9. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the recommendation system of Kamisawa the model based recommendation as taught by Konrardy in order to “predict user demand for a vehicle.” Konrardy, col. 49, l. 53-54. 
Claim 13
Kamisawa discloses the following elements:
A computing system, comprising: ([0186] vehicle rental method is realized by executing the program on a computer)
at least one processor; ([0101] control system includes a processor)
and memory including instructions that, when executed by the at least one processor, cause the computing system to: ([0101] control system includes a processor, a memory, and a program)
receive location coordinates associated with a geographic location of a computing device; ([0070] system receives location coordinates of a mobile terminal based on GPS signal from a satellite)
determine that the geographic location is within a  distance to a transportation station; ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state; [0126] system selects a store close to where the customer is present; [0151] system searches for a store close to the current position of the user terminal)
receive user identification information comprising sensor data automatically captured by one or more sensors at the transportation station that includes a representation of a user; ([0068] mobile terminals transmit customer identification information to the system; [0083] system receives user identification information from the mobile terminals; [0082], [0089], [0091] store terminal and readers include a camera that images a license of a new customer – a driver license is a representation of a user; [0296] a user may be identified based on the ID captured at rental)


 ([0121] member registration unit receives member registration information from a customer and accumulated in the customer database; [0069] customer registers as a member and receives a customer ID; [0083] system receives user identification information from the mobile terminals; [0161] reservation receiving unit receives rental request information; [0215] reservation management data receives customer ID and vehicle ID and registers a vehicle rental)
authorize access to the user account; ([0145]-[0146] customer is authenticated based on received customer ID; see paragraph [0118] for details of authentication process)
and trigger a transport mode reservation event in the user account. ([0074] system receives a manipulation signal to start a reservation for a vehicle)
Kamisawa discloses that a user may be identified by an ID that was captured at rental as above. Kamisawa also discloses that image recognition may be used for other purposes throughout the specification, as in at least [0203]. Kamisawa does not explicitly disclose determination of a user account based on feature vectoring. However, Hazelwood discloses “analyzing the image data to determine a feature vector associated with the user, comparing the feature vector to a plurality of stored feature vectors, and determining a stored feature vector from the plurality of stored feature vectors that matches the feature vector to at least a threshold deviation,” wherein the stored feature vector is associated with an identifier by which a detected user is associated with a user account in col. 6, l. 60 – col. 7, l. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the image-based identification of a customer of Kamisawa the feature vector account identification as taught by Hazelwood in order to relieve the friction of a checkout process and “other unsatisfactory experiences by making the association of a physical customer with the correct user account more seamless and robust.” Hazelwood, col. 3, ll. 43-62. 
Kamisawa discloses that the system searches for an selects a vehicle rental store close to the current position of the vehicle as set forth above. Kamisawa does not explicitly disclose that the system searches for a store within a threshold distance. However, Konrardy discloses a vehicle sharing system in which the system searches for a vehicle for sharing within a threshold distance of a user’s mobile device as in at least col. 17, ll. 47-56. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the threshold distance determination of Konrardy for the closest store searching as disclosed by Kamisawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. It would have taken no inventive effort to understand that a determination of a “closest” store might be instead of or in addition to a threshold distance determination. 
Claim 15
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 13, above. Kamisawa also discloses:
wherein the transport mode reservation event comprises at least one of: finalizing a transportation reservation, debiting the user account an amount associated with the transport mode reservation event, or providing a notification to confirm a transport reservation or otherwise corresponding to the transport mode reservation event. ([0131] system confirms a reservation; system can send a confirmation mail;  [0156] system creates a vehicle rental in the system; [0167] system confirms the reservation to the vehicle rental server; [0125] system can send reservation notifications to the user terminal; [0159] system can notify the user that no vehicle is available for rental; [0260] notification regarding available return store is sent to the user terminal)
Claim 16
Kamisawa in view of Hazelwood and Konrardy discloses the elements of claim 12, above. Kamisawa also discloses that the system may be able to make recommendations in [0484]. Hazelwood also discloses that rules for determining user actions “on the fly” may be created and refined through machine learning in col. 9, ll. 35-39. To the extent that neither Kamisawa nor Hazelwood explicitly disclose using a trained model to generate the recommendation, Konrardy also discloses:
wherein the trained model is trained using a neural network or machine learning. (see the section entitled “Machine Learning,” beginning on col. 49, l. 30, and ending on col. 51, l. 31, particularly col. 49, l. 59; see also col. 22, l. 66 – col. 23, l. 1 the server may analyze data to make recommendations)
Kamisawa discloses that the system may make a recommendation for transport mode reservations as shown in claim 12, above. Hazelwood discloses that rules for determining user actions may be created and refined through machine learning, and Konrardy discloses that machine learning may be used to generate recommendations from the server. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the system recommendation of Kamisawa in view of Hazelwood the machine learning based recommendation as taught by Konrardy in order to “to identify and estimate the effects of observed or latent variables such as time of day, weather conditions, traffic congestion, interaction between autonomous operation features, or other such variables” that may be relevant to the recommendation. Konrardy, col. 49, ll. 43-46. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628